IN THE UNITED STATES DISTRICT COURT
» FOR THE WESTERN DlSTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO. 31180r205-FDW

UNITED sTATEs oF AMERICA )
) CoNsENT oRDER AND
v. ) JUDGMENT oF FoRFEITURE
) PENDING RULE 32.2(@)(2)
wiLLiAM AMIR KNoX )

 

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, lT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuant to 18 U.S.C. §
924, 21 U.S.C. § 853 and/or 28 U.S.C. § 2461(0), provided-, however, that forfeiture of specific
assets is subject to any and all third party petitions under 2l U.S.C. § 853(n), pending final
adjudication herein:

 

A forfeiture money judgment in the amount of $28,800, such amount constituting
the proceeds that Defendant personally obtained as a result of the offense/s to Which
Defendant has pled guilty. Defendant stipulates that the Government may satisfy
the money judgment via forfeiture of proceeds and/or substitute property as defined
in 21 U.S.C. § 853(p). For purposes of forfeiture under Section 853(p), Defendant
stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1`)(A)-(E) are satisfied;

 

One Taurus Millennium G2 handgun, serial number TJN99137 and ammunition;
and

 

One Davis Industries P380 handgun, serial number AP483856 and ammunition
seized on October 11, 2017, during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specificasset(s).

3. l If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/ or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

.a,a

1 1 _:`
\\

5. v _Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United S_tates
Attomey’s 0ff10e is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45 .

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. Pl 32.2(0)(2), and the United
States shall have clear title to the property, and shall dispose-lof the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived

from or traceable to proceeds of Defendant’s crime(s) herein or property iiised in any manner to '

facilitate the commission of such offense(S) and are therefore subject to forfeiture pursuant to 18
U..S C § 924, 21 U S. C § 853 and/or 28 U. S. C. § 2461(0). The Defendant hereby Waives the
requirements of Fed R. Crim P 32. 2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture m the
judgment against Defendant If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby Withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby Waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal

process as they, in their sole discretion deem to legally sufficient, and waives any and all right to

further notice of such process or such destruction

R. ANDREW MURRAY `
UNITED STATES ATTORNEY

STEVEN R. KAUFMAN . WILLIAM MWAMIR KNOX
Assistant United States Attorney Defendant

 

  

 

MATTHEW C/FosEPH, EsQ.
Attorney for Defendant

Signed this the Z 2 `%; of December 2018.

 

uniri§i) sTATEs Disriucr JUD ' _

 

